THE COURT
(CRAXCH, Chief Judge, absent)
decided that the master’s entry of the slave, with the clerk of this court, made this day, was not a compliance with the act of Maryland, 1796; the slave having been brought into the state of Maryland, from Virginia, by Daniel Dulany, in the year 1797; and that it ought to have been made with the clerk of the court of the county into which the slave was first brought. The slave was sold by Dulany within fourteen months after he was brought into Maryland. Verdict for the petitioner.